Title: To George Washington from George Fitzhugh, 20 May 1796
From: Fitzhugh, George
To: Washington, George


        
          Sir
          Gloucester County [Va.] 20 May 96
        
        A few days ago, as I promised in my last I shoud do, I took a full view of your Estate in this place; its soil does not altogether answer my expectation, however its situation with the advantages ariseing therefrom will make it a very agreeable little Farm, and as your terms are such that I can conveniently purchase under will esteem it a singular favour you will not dispose of it to any other Person till you see me, which shall be as soon as I hear of your arrival at Mount Vernon.
        There is very little Timber, and what there is, is chiefly of Pine; believe me I do not mention this to decry the Land for much Timber was not an object with me, but to inform there has been great damage commited by intruders. With every sentiment of esteem I am very respectfully Sir Your Ob. Hble Sert
        
          George Fitzhugh
        
      